Exhibit 10.78

CONSULTING AGREEMENT AMENDMENT

THIS CONSULTING AGREEMENT AMENDMENT (“Amendment”) is made and effective as of
the first day of January 2015, by and between Diodes Incorporated, a Delaware
corporation (the "Company"), and the Keylink International (BVI) Co., Ltd. (the
"Consultant"), a corporation of the British Virgin Island, with respect to the
following facts:

A. The Company and the Consultant agreed to and signed a Consulting Agreement
(the “Agreement”) on January 1, 2009.

B. The Company and the Consultant negotiated a new compensation for the
Consultant on the terms and conditions set forth in this Amendment.

ACCORDINGLY, on the basis of the terms and conditions contained herein, the
parties hereto agree as follows:

1.

COMPENSATION

1.1

Modified Compensation.  As the total consideration for the services, which the
Consultant renders under the Agreement, the Consultant shall be entitled to the
following:

(i)

a monthly consulting fee in the amount of U.S. $10,000 (the “Monthly Consulting
Fee”), commencing retroactively on July 1, 2011 and ending on the date of the
termination of this Agreement, and the Monthly Consulting Fee shall be payable
within the first ten calendar days of each month, commencing June 1, 2014 and
ending on the date of the termination of this Agreement;

(ii)

a monthly business-only cellular telephone allowance;

(iii)

Except as otherwise stated in this Section 1.1, no reimbursement of any and all
other expenses (including, but not limited to, air fare, car rental, lodging,
meals, business and related travel expenses) incurred by the Consultant shall be
reimbursed by the Company.

(iv)

This Section 1.1 of the Amendment shall supersede and replace Section 2.1 of the
Agreement on Compensation in its entirety.

2.

Any ambiguity or conflict in interpreting the Agreement and this Amendment due
to modification, deletion and/or amendments to the Agreement shall be resolved
in accordance with the most reasonable and logical interpretation.  

3.

Except those Agreement’s terms and conditions that are modified, deleted and/or
amended as specified in this Amendment, all other terms and conditions of the
Agreement shall remain the same in full force and effect as originally written.

4.

This Amendment may not be modified or amended except by written agreement
executed by the parties hereto.

5.

This Amendment is written in Chinese and English, but only the English version
of this Amendment is valid and legally enforceable except as otherwise
prohibited under the law.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be

Executed and effective as of the date and year first set forth above.

 

DIODES INCORPORATED

 

KEYLINK INTERNATIONAL (BVI) CO., LTD.

 

 

 

 

 

By:  /s/ Richard D. White

 

By:

 

/s/ Jian Ya Xing

Rick D. White

 

Jian Ya Xing

Authorized Representative

 

Authorized Representative

4949 Hedgcoxe Road, Suite 200

 

No. 999 Chen Chun Road,

Plano, Texas 75024 USA

 

Xingqiao Town, Songjiang County

 

 

Shanghai, China

 